Exhibit 10.1

 

DATED 7 MAY 2008

 

VIRGIN MEDIA LIMITED

 

and

 

NEIL BERKETT

 

--------------------------------------------------------------------------------

 

SERVICE AGREEMENT

 

--------------------------------------------------------------------------------

[g140421kg01i001.jpg]

 

Virgin Media Limited


BARTLEY WOOD BUSINESS PARK

Hook

Hampshire

RG27 9UP

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

 

 

Page

1

 

DEFINITIONS AND INTERPRETATION

 

1

2

 

TERM OF EMPLOYMENT

 

2

3

 

DUTIES

 

3

4

 

HOURS OF WORK

 

4

5

 

GRATUITIES

 

4

6

 

CODES OF CONDUCT

 

4

7

 

REMUNERATION

 

5

8

 

PENSION SCHEME

 

5

9

 

OTHER BENEFITS

 

6

10

 

SHARE OPTIONS

 

7

11

 

COMPANY CAR ALLOWANCE

 

7

12

 

FUEL

 

7

13

 

EXPENSES

 

7

14

 

ANNUAL LEAVE

 

8

15

 

ILLNESS

 

8

16

 

RESTRICTIONS DURING EMPLOYMENT

 

9

17

 

INTELLECTUAL PROPERTY

 

9

18

 

CONFIDENTIALITY

 

10

19

 

DATA PROTECTION

 

11

20

 

DEDUCTIONS FROM SALARY

 

11

21

 

HEALTH AND SAFETY

 

11

22

 

ENTITLEMENT TO WORK IN THE UK

 

12

23

 

MONITORING

 

12

24

 

TERMINATION OF EMPLOYMENT

 

12

25

 

SUSPENSION AND GARDEN LEAVE

 

14

26

 

TERMINATION AND RETURN OF COMPANY PROPERTY

 

15

27

 

RECONSTRUCTION OR AMALGAMATION

 

15

28

 

RESTRICTIONS AFTER EMPLOYMENT

 

15

29

 

SEVERABILITY

 

18

30

 

THIRD PARTIES

 

19

31

 

NOTICES

 

19

32

 

STATUTORY INFORMATION

 

19

33

 

MISCELLANEOUS

 

19

 

i

--------------------------------------------------------------------------------


 

34

 

CHANGES TO TERMS AND CONDITIONS

 

19

 

 

 

 

 

SCHEDULE 1

 

 

 

 

Statement Of Particulars Pursuant To The Employment Rights Act 1996

 

21

 

 

 

 

 

SCHEDULE 2

 

 

 

 

Certificate of Compliance

 

22

 

ii

--------------------------------------------------------------------------------


 

THIS DEED is made on 7 May 2008

 

BETWEEN

 

(1)           VIRGIN MEDIA Limited whose registered office is at 160 Great
Portland Street, London W1W 5QA (the “Company”); and

 

(2)           Neil Berkett (the “Executive”).

 

recital

 

The Company shall employ the Executive and the Executive shall serve the Company
as the “Chief Executive Officer” of the Company on the following terms and
subject to the following conditions (the “Agreement”):

 

NOW THIS DEED WITNESSES:

 

1              DEFINITIONS AND INTERPRETATION

 

1.1           In this Agreement unless the context otherwise requires the
following expressions shall have the following meanings:

 

“Board”

 

the board of directors from time to time of any Group Company as the case may be
(including any committee of the board duly appointed by it);

 

“Change in Control”

 

as defined in Schedule 4;

 

“Garden Leave”

 

any period during which the Company has exercised its rights under clause 25.2;

 

“Group”

 

the Company, its holding company (as defined in Section 736 of the Companies Act
1985) (including, without limitation, the Parent) and its group undertakings (as
defined in Sections 258 and 259 of the Companies Act 1985) from time to time and
“Group Company” means any one of them;

 

1

--------------------------------------------------------------------------------


 

“Parent”

 

Virgin Media Inc., a Delaware corporation, and any successor thereto;

 

“Previous Agreement”

 

the Deed dated as of 11 August 2005 between ntl Group Limited and the Executive,
as amended; and

 

 “Termination without Cause”

 

as defined in Schedule 4.

 

1.2           Any reference to a statutory provision shall be deemed to include
a reference to any statutory modification or re-enactment of it.

 

1.3           The headings in this Agreement are for convenience only and shall
not affect its construction or interpretation.

 

1.4           References in this Agreement to a person include a body corporate
and an incorporated association of persons and references to a company include
any body corporate.

 

1.5           Where appropriate, references to the Executive include his
personal representatives.

 

2              TERM OF EMPLOYMENT; BOARD OF DIRECTORS

 

2.1           Effective as of 6 March 2008, the Executive was appointed as Chief
Executive Officer of Virgin Media. Effective as of the date hereof, the Previous
Agreement is hereby suspended and shall no longer be in force.

 

2.2           The employment of the Executive commenced on 26 September 2005
(the “Effective Date”), and (subject to termination as provided below) shall be
for an indefinite period terminable by the Company giving to the Executive 30
days' notice in writing and by the Executive giving to the Company 6 months'
notice in writing.

 

2.3           Notwithstanding clause 2.1 above the employment of the Executive
shall automatically terminate on the day when the Executive reaches age 65.

 

2.4           The Executive represents and warrants that he is not bound by or
subject to any contract, court order, agreement, arrangement or undertaking
which in any way restricts or prohibits him from entering into this Agreement or
performing his duties under it and undertakes to indemnify the Company against
any claims, costs, damages, liabilities or expenses which the Company may incur
as a result of any claim that he is in breach of any such obligations.

 

2.5           So long as the Executive is employed as Chief Executive Officer,
he shall not, without consent of the Parent, resign his position as a member of
the board of directors of the Parent

 

2

--------------------------------------------------------------------------------


 

3              DUTIES

 

3.1           The Executive shall during his employment under this Agreement:

 

3.1.1        perform the duties and exercise the powers which the Company may
from time to time properly assign to him in his capacity as Chief Executive
Officer or in connection with the conduct and management of the business of the
Group (including serving on the board of such Group Company or on any other
executive body or any committee of such a company);

 

3.1.2        do all in his power to promote, develop and protect the business of
the Group and at all times and in all respects conform to and comply with the
proper and reasonable directions and regulations of the Board;

 

3.1.3        devote the whole of his working time and attention to the duties
assigned to him;

 

3.1.4        faithfully and diligently serve the Group;

 

3.1.5        act in the best interests of the Group;

 

3.1.6        comply with his fiduciary duties;

 

3.1.7        not enter into any arrangement on behalf of the Group which is
outside its normal course of business or his normal duties or which contains
unusual or onerous terms; and

 

3.1.8        report the wrongdoing (including acts of misconduct, dishonesty,
breaches of contract, fiduciary duty, company rules or the rules of the relevant
regulatory bodies) whether committed, contemplated or discussed by any other
director or member of staff of any Group Company of which the Executive was
aware to the General Counsel immediately, irrespective of whether this may
involve some degree of self incrimination.

 

3.2           The Executive shall give to the Board such information regarding
the affairs of the Group as it shall require, and in any event, report regularly
and keep the Board informed.

 

3.3           The Executive shall carry out his duties and exercise his powers
jointly with any other executive(s) appointed by the Board and / or the Company
to act jointly with him and the Board may at any time require the Executive to
cease performing or exercising the said or any duties or powers.

 

3.4           The Executive’s normal place of work will be Hook, Hampshire (and
the London office as required).  The Executive agrees that he may however work
in any place within the United Kingdom which the Company may require and he may
be required to travel abroad when required by the Group for the proper
performance of his duties.

 

3

--------------------------------------------------------------------------------


 

4              HOURS OF WORK

 

4.1           The Executive will comply with the Group's normal hours of work
and will also work such additional hours as are necessary to perform his
duties.  He will not receive any further remuneration for any hours worked in
addition to the normal working hours.

 

4.2           The Executive agrees that the performance of his duties pursuant
to this Agreement may require him to work more than 48 hours per week and
consents to opt out of that part of the Working Time Regulations 1998 which
limits the working week to a maximum of 48 hours averaged over 17 weeks.  The
Executive may withdraw this consent to work more than 48 hours per week by
giving not less than three months' notice to the General Counsel or Managing
Director, Human Resources.

 

5              GRATUITIES

 

5.1           The Executive shall not directly or indirectly accept any
commission, rebate, discount or gratuity in cash or in kind from any person who
has or is having or is likely to have a business relationship with any Group
Company unless the gratuity is of minimal value and only made on an occasional
basis.

 

5.2           Notwithstanding clause 5.1 above, the Executive shall register any
such gratuity on the Gifts and Hospitality Register, whether or not any such
gift or hospitality is accepted.  Details of the Gifts and Hospitality Register
are available from Human Resources or via the Group Risk and Human Resources
intranet sites.

 

6              CODES OF CONDUCT

 

6.1           Subject to the terms of clause 16, the Executive shall comply (and
procure that his spouse and minor children shall comply) with all applicable
rules and regulations of the NASDAQ Exchange and the laws of the United States
of America applicable to any Group Company, including without limitation the
regulations of the U.S. Securities and Exchange Commission, and any other codes,
rules or regulations of any other relevant regulatory authority in the UK, USA
or any other relevant jurisdiction from time to time in relation to the holding
or trading of shares, debentures or other securities.

 

6.2           The Executive shall comply with any Codes of Conduct of the Group
(including but not limited to the Company’s Code of Conduct together with the
Code of Ethics for Principle Executive and Senior Officers of Virgin Media Inc.
and Virgin Media Investment Holdings Limited and the Group's Insider Trading
Policy) from time to time in force and any other relevant regulatory authority. 
The Company may require from time to time questionnaires or other forms to be
completed by the Executive in connection with these Codes of Conduct and other
policies. The Executive agrees to complete these forms in a timely fashion.

 

6.3           The Executive shall sign the Group’s Certificate of Compliance in
relation to any such codes; a copy of the Certificate is appended to this
Agreement under Schedule 2.  In the event that the Company requires further
certifications, the Executive agrees to comply in a timely fashion.

 

4

--------------------------------------------------------------------------------


 

7              REMUNERATION

 

7.1           The Company shall pay to the Executive a salary at the rate of
five hundred and fifty thousand pounds (£550,000) gross per year, effective 7
April 2008, subject to deductions for income tax and national insurance
contributions.  The Executive shall not be entitled to any additional
remuneration for serving on the board of directors of the Parent of for serving
as an officer of director of any Group Company.

 

7.2           The Executive’s salary shall accrue from day to day and be payable
by equal monthly instalments in arrears on or about the last working day of each
month.

 

7.3           The Executive’s salary shall be reviewed once in every year.  The
undertaking of a salary review does not confer a contractual right (whether
express or implied) to any increase in salary and the Executive acknowledges
that any salary increase is at the discretion of the Company.

 

7.4           The Executive is eligible to participate in such bonus scheme as
the Group may from time to time nominate subject to the rules of such scheme as
amended from time to time.  The payment of any bonus together with any amount
payable is at the Group’s absolute discretion and may from time to time be
determined by the board of directors of the Parent or any committee thereof. 
Any bonus payment will not be part of the contractual remuneration or fixed
salary hereunder.  Details of the bonus scheme will be communicated to the
Executive separately.

 

7.5           The entitlement to any bonus is conditional upon the Executive
being employed and not having given notice on the last calendar day of the month
in which the bonus is paid (currently March). The Executive acknowledges that
the termination of the Executive’s employment whether lawful or unlawful prior
to the last calendar day of the relevant period shall not in any circumstance
give rise to a claim by the Executive for compensation in lieu of such bonus or
compensation to cover the loss of opportunity to earn such bonus.

 

7.6           In addition to the previous grants of options to purchase common
stock of the Parent, and share of restricted stock of the Parent, the Executive
shall be eligible to receive options to purchase common stock of the Parent as
set forth in Schedule 3, subject to conditions set forth in the option notices.

 

8              PENSION SCHEME

 

8.1           The Executive will be eligible to become a member of the Company’s
group pension plan (“Pension Plan”), to which the Company shall contribute the
amount of 20% of base salary, which amount may be increased from time to time in
accordance with prevailing Company limits and the rules of the Pension Plan. The
Executive will be contracted into the State Second Pension (S2P) unless the
Executive opts to contract-out or contracting-out is a requirement of the
Executive’s plan.   The Executive’s contributions will be deducted from monthly
salary payments and passed on to the Pension Plan provider.   At any time the
Company may elect to suspend or terminate operation of the Pension Plan and
replace them with another arrangement(s). An outline description of the terms of
the Pension Plan are set out in a member’s guide.

 

5

--------------------------------------------------------------------------------


 

A copy of this document is available from Human Resources or may be available on
the Group intranet site.

 

9              OTHER BENEFITS

 

9.1           The Executive may participate in the following schemes (each
referred to below as an “insurance scheme”):

 

9.1.1        a private medical expenses insurance scheme providing such cover
for the Executive and his spouse/partner and children as defined in the rules of
the scheme as the Company may from time to time notify to the Executive.  This
benefit will be subject to deduction of tax in line with HM Revenue & Customs
requirements;

 

9.1.2        a private dental insurance scheme providing such cover for the
Executive and his spouse/partner as the Company may from time to time notify to
the Executive.  This benefit will be subject to the deduction of tax in line
with HM Revenue & Customs requirements;

 

9.1.3        a salary continuance or long-term disability insurance scheme
providing such cover for the Executive as the Company may from time to time
notify to him;

 

9.1.4        a life insurance scheme under which a lump sum benefit shall be
payable on the Executive’s death while this Agreement continues; the benefit of
which shall be paid to such dependants of the Executive or other beneficiary as
the trustees of the scheme select at their discretion, after considering any
beneficiaries identified by the Executive in any expression of the Executive’s
wishes delivered to the trustees before his death.  The benefit is equal to 4
times the Executive’s annual gross earnings at his death but annual gross
earnings for this purpose shall not exceed the relevant limits prescribed by the
Company from time to time.  The Executive is required to complete all necessary
paperwork to ensure eligibility to full benefit under the scheme.  The Company
accepts no liability should full payment not be made on the basis that the
Executive has failed to complete the requisite paperwork.  The Executive may be
required to undergo examinations by a medical examiner appointed or approved by
the Company in connection with the operation of the scheme; and/or

 

9.1.5        a personal accident insurance scheme providing such cover for the
Executive as the Company may from time to time notify to him.

 

9.2           Benefits under any insurance scheme shall be subject to the rules
of the scheme(s) and the terms of any applicable insurance policy and are
conditional upon the Executive complying with and satisfying any applicable
requirements of the insurers.  Copies of these rules and policies and
particulars of the requirements shall be provided to the Executive on request. 
The Company shall not have any liability to pay any benefit to the Executive
under any insurance scheme unless it receives payment of the benefit from the
insurer under the scheme.  The Company reserves the right to amend or withdraw
any insurance scheme at its discretion from time to time.

 

6

--------------------------------------------------------------------------------


 

9.3           Any insurance scheme which is provided for the Executive is also
subject to the Company’s right to alter the cover provided or any term of the
scheme or to cease to provide (without replacement) the scheme at any time.

 

9.4           The provision of any insurance scheme does not in any way prevent
the Company from lawfully terminating this Agreement in accordance with the
provisions of this Agreement even if to do so would deprive the Executive of
membership of or cover under any such scheme.

 

10            SHARE OPTIONS

 

The Executive shall be entitled to participate in the Group’s stock incentive
plans subject to the discretion of the Compensation Committee of the board of
directors of the Parent and the rules applicable to such scheme as amended or
varied from time to time at the Company’s discretion.  The Executive shall not
be entitled to any compensation for the loss of this benefit or the loss of
opportunity to benefit on termination of this Agreement, whether the Agreement
is lawfully terminated or not. Details of the stock incentive plans shall be
communicated to the Executive separately.

 

11            COMPANY CAR ALLOWANCE

 

The Company shall provide the Executive with a non-pensionable car allowance of
£1,041.66 gross per month payable monthly in arrears (or £12,500 per annum),
together with payment of salary pursuant to clause 7.  Full details are
contained in the Perk Car Policy and Fuel Policy which is available on the Group
intranet site.  The Company reserves the right to review and amend these
policies at any time.  It is a condition of the Executive’s employment that the
Executive retains a current full driving licence (valid in the UK) and complies
with the rules of the prevailing Perk Car Policy and Fuel Policy.

 

12            FUEL

 

The Executive will be allocated a fuel card which should be used for the
purchase of fuel for all reasonable fuel expenses (both business and private)
for the nominated funded car.  Reasonable private fuel is as considered by the
Company.  The total amount of fuel charged to the fuel card will be declared to
the HM Revenue & Customs on the Executive’s P11D.  This will be subject to
income tax and national insurance.  The Executive should arrange to declare his
business mileage to the HM Revenue & Customs in order to gain tax relief, which
is a direct arrangement between the Executive and the HM Revenue & Customs.  The
Company recommends that the Executive consults an independent tax expert for
advice.  Further details are contained in the Fuel Policy which is available on
the Group intranet site.

 

13            EXPENSES

 

The Company shall reimburse or procure that the Executive is reimbursed all
expenses reasonably and properly incurred in accordance with the Travel and
Expenses Policy in force from time to time and available on the Group intranet
or from Human Resources.

 

7

--------------------------------------------------------------------------------


 

14            ANNUAL LEAVE

 

14.1         The Executive is entitled to 28 days holiday with pay every
calendar year in addition to bank and other public holidays.  The Company’s
holiday year runs from 1 January to 31 December.

 

14.2         The Executive’s holiday entitlement is inclusive of his statutory
entitlement which is twenty (20) days per annum.  When calculating the
Executive’s statutory entitlement bank and public holidays are taken into
account.

 

14.3         The Company may refuse to allow the Executive to take holiday in
circumstances where it would be inconvenient to the business (including bank or
public holidays).  The Company reserves the right to refuse holiday (including
holiday that has previously been approved) up to and including the day before
the holiday is due to be taken.  In such circumstances the Company will however
attempt to give as much notice as reasonably possible.

 

14.4         If either party serves notice to terminate the employment, the
Company may require the Executive to take any accrued but unused holiday
entitlement during the notice period (whether or not the Company has exercised
its rights under clause 25.2).

 

14.5         In all other respects unless detailed above, the Executive is
subject to the terms of the Company’s annual leave policy which is available on
the Group intranet site or from Human Resources.

 

15            ILLNESS

 

15.1         If the Executive is absent from work due to sickness or injury, the
Executive may be eligible for Company sick pay, which is payable at the
Company’s absolute discretion.  Subject to this discretion and provided the
Executive complies with the Sickness Absence Policy requirements, the Executive
will be paid according to the Executive’s normal basic salary rate.  Further
details are set out in the Company’s Sickness Absence Policy which is available
on the Group intranet site or can be obtained from Human Resources.

 

15.2         If the Executive is incapable of performing his duties by reason of
injury sustained wholly or partly as a result of negligence, nuisance or breach
of any statutory duty on the part of a third party and the Executive recovers an
amount by way of compensation for loss of earnings from that third party, he
shall immediately pay that part of such amount to the Company which relates to
loss of earnings for the period during which he was paid by the Company but
unable to perform his duties under the Agreement.

 

15.3         The Company shall be entitled to require the Executive to undergo
examinations from time to time by a medical adviser appointed or approved by the
Company and the Executive authorises the medical adviser and/or will provide
such consents as are necessary to disclose to the Company the results of such
examinations.

 

8

--------------------------------------------------------------------------------


 

16            RESTRICTIONS DURING EMPLOYMENT

 

16.1         The Executive shall not during his employment with the Company and
warrants to the Company that as at the date of this agreement he is not (save as
a representative of the Company or with the prior written approval of the
General Counsel) whether directly or indirectly, paid or unpaid, be engaged or
concerned in the conduct of, be or become an employee, agent, partner,
consultant or director of or assist or have any financial interest in any other
actual or prospective business or profession which is similar to or in
competition with the business carried on by any Group Company or which may
reasonably be thought by the Company to interfere, conflict or compete with the
proper performance of the Executive’s obligations to the Group. The Executive
may not hold any office as a director or chairman of another company without the
prior written consent of the Company.  In any event, the Executive may not be
the chairman of a FTSE 100 company or be a non-executive director of more than
one such company.

 

16.2         The Executive shall be permitted to hold shares or securities of a
company any of whose shares or securities are quoted or dealt in on any
recognised investment exchange provided that any such holding shall not exceed
one per cent of the issued share capital of the company concerned and is held by
way of bona fide investment only (“Investment”).

 

16.3         The Executive shall disclose to the Company any matters relating to
his spouse (or anyone living as such), their children, stepchildren, parents or
any trust or firm whose affairs or actions he controls which, if they applied to
the Executive, would contravene clauses 16.1 or 16.2 to the extent that he has
actual knowledge of such matters.

 

17            INTELLECTUAL PROPERTY

 

17.1         “Intellectual Property Rights” means any patents, trade marks,
service marks, design rights, registered designs, applications for any of the
foregoing, copyright, database rights, know-how and other similar rights or
obligations whether registrable or not in any country.

 

17.2         The parties agree that any Intellectual Property Rights in any
material or invention that the Executive creates (or participates in creating)
in the course of business (“Company IPR”) shall vest in the Company.

 

17.3         The Executive hereby assigns to the Company with full title
guarantee and, when appropriate, by way of future assignment, all his rights in
the Company IPR for the full term thereof throughout the world.  The Executive
must complete whatever documents or take whatever action the Company may request
from time to time, both during and after the termination of the Executive’s
employment, to obtain any applicable registrations and to confirm that all
Company IPR vests in the Group.

 

17.4         The Executive waives all moral rights (whether arising under
Chapter IV of the Copyright, Designs and Patents Act 1988 or otherwise, to the
extent permissible under law) in works to which clause 17.2 applies.

 

9

--------------------------------------------------------------------------------


 

17.5         The Executive hereby irrevocably appoints the Company to be his
attorney in his name and on his behalf to execute and do any such instrument or
thing and generally to use his name for the purpose of giving to the Company or
its nominee the full benefit of this clause.

 

18            CONFIDENTIALITY

 

18.1         Without prejudice to his common law duties, the Executive shall not
(save in the proper course of his duties, as required by law or as authorised by
the Company) use or communicate to any person (and shall use his best endeavours
to prevent the use or communication of) any trade or business secrets or
confidential information of or relating to any Group Company (including but not
limited to details of actual or potential customers, employees, consultants,
suppliers, designs, products, product applications, trade arrangements, terms of
business, customer requirements, operating systems, sales information, marketing
information or strategies, manufacturing processes, software, disputes,
commission or bonus arrangements, pricing and fee arrangements and structures,
business plans, financial information, inventions, research and development
activities, personal or sensitive personal data and anything marked or treated
as confidential) which he creates, develops, receives or obtains while in the
service of any Group Company.  This restriction shall continue to apply after
the termination of the Executive’s employment howsoever arising without limit in
time.

 

18.2         Reference to confidential information in this clause 18 shall not
include information which is in the public domain at the time of its disclosure
or which comes into the public domain after its disclosure otherwise than by
reason of a breach of this agreement, information which was already demonstrably
known to the receiving party at the date of disclosure and had not been received
in confidence from the Company or information which is required to be disclosed
as a matter of law.  It shall include information in the public domain for so
long as the Executive is in a position to use such information more readily than
others who have not worked for the Company.

 

18.3         During his employment the Executive shall not make (other than for
the benefit of the Company) any record (whether on paper, computer memory, disc
or otherwise) relating to any matter within the scope of the business of any
Group Company or their customers and suppliers or concerning its or their
dealings or affairs or (either during his employment or afterwards) use such
records (or allow them to be used) other than for the benefit of the relevant
Group Company.  All such records (and any copies of them) shall belong to the
relevant Group Company and shall be handed over to the General Counsel or
Managing Director, Human Resources by the Executive on the termination of his
employment or at any time during his employment at the request of the Company.

 

18.4         The Executive shall not during his employment either directly or
indirectly publish any opinion, fact or material on any matter within the scope
of the business of any Group Company (whether confidential or not) which might
reasonably be expected to have a material adverse effect on any Group Company
without the prior written approval of the General Counsel.

 

10

--------------------------------------------------------------------------------


 

18.5         Nothing in this clause shall prevent the Executive from disclosing
information which he is entitled to disclose under the Public Interest
Disclosure Act 1998 provided that the disclosure is made in the appropriate way
to an appropriate person having regard to the provisions of the Act and he has
first fully complied with the Company’s procedures relating to such disclosures.

 

19            DATA PROTECTION

 

19.1         In accordance with the Data Protection Act 1998, the Group will
hold and process the information it collects relating to the Executive in the
course of the Executive’s employment for the purposes of employee
administration, statistical and record keeping purposes.  This may include
information relating to the Executive’s physical or mental health.  Some of the
Executive’s information may be processed outside the European Economic Area. 
Such information will be treated confidentially and will only be available to
authorised persons.

 

19.2         When dealing with data relating to the Company’s business, the
Executive is required to comply with the Company’s Data Protection Policy as in
effect from time to time, which can be obtained from the Group Compliance
Officer.  In connection with any litigation, investigation or government
proceeding, the Executive may be required to appear as a witness, be deposed
and/or sign affidavits.  In addition, the Executive’s e-mail accounts used for
any business purpose may be subject to search, in accordance with applicable
law.

 

20            DEDUCTIONS FROM SALARY

 

The Company reserves the right at any time during the Executive’s employment, or
on termination of this Agreement to deduct from salary any overpayment made
and/or monies owed to the Company by the Executive.  This includes but is not
limited to any excess holiday, outstanding loans, advances, relocation costs,
parking fines and any related administration costs for which the Executive
and/or the Executive’s permanent partner are responsible and which are incurred
in a vehicle provided by the Company (either company vehicle or hire car),
private fuel reimbursement in accordance with the prevailing Perk Car Policy and
Fuel Policy and the cost of repairing any damage or loss to property provided by
the Company.  This clause will not apply to any sums or benefits due to the
Executive by virtue of the Executive’s  membership of the Pension Plan.

 

21            HEALTH AND SAFETY

 

The Company is committed to ensuring, so far as reasonably practicable, that the
workplace of every employee is safe, does not pose a risk to health and does not
cause damage to the environment.  The Executive is therefore required to
familiarise himself with the responsibilities as outlined in the current
Company’s Health and Safety Policy, Environment Policy, Safety Standards booklet
(NT PO90) and Safety Information Sheets.  The current version is available on
the Group intranet site or can be obtained from the Health and Safety Group.

 

11

--------------------------------------------------------------------------------


 

22            ENTITLEMENT TO WORK IN THE UK

 

The Executive’s employment is conditional upon the Executive being legally
entitled to live and work in the UK.  If the Executive’s status changes and the
Executive is no longer entitled to live or work in the UK, the Executive’s
employment will be terminated without notice or payment in lieu of notice.

 

23            MONITORING

 

The Executive acknowledges that the Company may monitor messages sent and
received via email, the Internet and voicemail systems to ensure that the
Executive is complying with the Company’s policy for use by its employees of
these systems.

 

24            TERMINATION OF EMPLOYMENT

 

24.1         The Company may at any time and in its absolute discretion (whether
or not any notice of termination has been given by the Company or the Executive
under clause 2 above) terminate the Executive’s employment with immediate effect
and make a payment in lieu of notice (subject to clause 24.5).  This payment
shall be equal to a lump-sum severance equal to the Executive’s base salary at
the time of the notice  times 2 and is payable by the Company as soon as
practicable following the Executive’s execution and delivery of a general
release of claims and any applicable revocation period.  No other payments shall
apply in respect of pension, car allowance, accrued bonus or otherwise.  (For
greater certainty, to avoid double-counting, if a payment is made under this
clause 24.1 no payment shall be made under clause 24.5 and vice versa.)

 

24.2         The employment of the Executive may be terminated by the Company
without notice or payment in lieu of notice and will not be entitled to the
payment under clause 24.1 if the Executive:

 

24.2.1            is guilty of any serious misconduct (including but not limited
to any such act set out within the Company’s disciplinary policy from time to
time or in any code of conduct) or any other conduct which affects or is likely
to affect prejudicially the interests of the Company or any Group Company to
which he is required to render services under this Agreement;

 

24.2.2            fails or neglects efficiently and diligently to discharge his
duties or commits any serious or repeated breach or non-observance by the
Executive of any of the provisions contained in this Agreement;

 

24.2.3            has an interim receiving order made against him, becomes
bankrupt or makes any composition or enters into any deed of arrangement with
his creditors;

 

24.2.4            is convicted or charged with any arrestable criminal offence
(other than an offence under road traffic legislation in the United Kingdom or
elsewhere for which a fine or non-custodial penalty is imposed);

 

24.2.5            is disqualified from holding office in another company by
reason of an order of a court of competent jurisdiction;

 

12

--------------------------------------------------------------------------------


 

24.2.6            shall become of unsound mind or become a patient under the
Mental Health Act 1983;

 

24.2.7            is convicted of an offence under the Criminal Justice Act 1993
in relation to insider dealings or under any other present or future statutory
enactment or regulations relating to insider dealings;

 

24.2.8            is in violation of the rules and regulations of the U.S.
Securities and Exchange Commission or relevant U.S. securities laws, or the
rules and regulations of the NASDAQ Exchange or any other exchange on which any
Group Company’s securities may be listed;

 

24.2.9            ceases to be a director of the Company otherwise than at the
request of the Company;

 

24.2.10          is no longer legally entitled to live and/or work in the UK;

 

24.2.11          does anything (in the course of his duties or otherwise) which
(in the reasonable opinion of the Board) does actually or might reasonably be
expected to bring himself or any Group Company into disrepute;

 

24.2.12          acts in a way which is in the reasonable opinion of the Board
materially adverse to the interests of any Group Company;

 

24.3         Any delay by the Company in exercising such right to terminate
shall not constitute a waiver thereof.

 

24.4         [Intentionally omitted].

 

24.5         In the event that a Change in Control occurs and the Executive is
terminated in a Termination without Cause during the period commencing on the
date of the Change in Control and ending on the first anniversary thereof then:

 

(i)            the Company will as soon as practicable following the Executive’s
execution and delivery of a general release of claims and following the
expiration of any applicable revocation period, cause the Executive to be paid a
lump-sum severance payment of cash equal to the Executive’s base salary at the
time of the Change in Control times 2; and

 

(ii)           the provisions of this clause 24.5 will apply exclusively and no
other termination payments or notice will apply, notwithstanding any other
provision hereof and in the event that any other severance, notice or other
payment has been made to the Executive prior to the payment required under this
clause 24.5, such prior payment amount shall be deducted from the amounts
payable under clause (i) to avoid double-counting.

 

In order for the provisions of this clause 24.5 to apply, the Executive must
provide the Company with 10 days’ notice of the Executive’s claim that a payment
is due hereunder, and such notice shall describe the facts and circumstances in
support of

 

13

--------------------------------------------------------------------------------


 

such claim in reasonable detail.  The Company shall have 10 days thereafter to
cure such facts and circumstances if possible.

 

24.6         Notwithstanding anything to the contrary in this Agreement, the
Company may assign the Executive’s employment to Virgin Media Inc. (or its
successor) or another Group Company reasonably comparable or superior to the
Company within the overall corporate structure and such assignment will not
constitute termination of employment hereunder and the Executive agrees to
execute any and all documents necessary or reasonable to accomplish the
foregoing.

 

25            SUSPENSION AND GARDEN LEAVE

 

25.1         The Company may suspend the Executive on full pay to allow the
Company to investigate any complaint made against the Executive in relation to
his employment with the Company.

 

25.2         Provided that the Executive continues to enjoy his full contractual
benefits and receive his pay in accordance with this Agreement (provided however
consideration for a bonus under clauses 7.4 and 7.5 is at the discretion of the
Compensation Committee of the board of directors of the Parent), the Company may
in its absolute discretion do all or any of the following during the notice
period or any part of the notice period, after the Executive or the Company has
given notice of termination to the other, without breaching this Agreement or
incurring any liability or giving rise to any claim against it:

 

25.2.1      exclude the Executive from the premises of the Company and/or the
Group;

 

25.2.2      require the Executive to carry out only specified duties (consistent
with his status, role and experience) or to carry out no duties;

 

25.2.3      announce to any or all of its employees, suppliers, customers and
business partners that the Executive has been given notice of termination or has
resigned (as the case may be);

 

25.2.4      prohibit the Executive from communicating in any way with any or all
of the suppliers, customers, business partners, employees, agents or
representatives of the Group until his employment has terminated except to the
extent he is authorised to do so by his manager in writing;

 

25.2.5      require the Executive to resign his directorship of any Group
Company; and/or

 

25.2.6      require the Executive to comply with any other reasonable conditions
imposed by any Group Company.

 

The Executive will continue to be bound by all obligations (whether express or
implied) owed to the Company under the terms of the Agreement or as an employee
of the Company.

 

14

--------------------------------------------------------------------------------


 

26            TERMINATION AND RETURN OF COMPANY PROPERTY

 

26.1         The Executive agrees that :

 

26.1.1      The termination of his employment as Chief Executive Officer of the
Company for any reason and whether or not in accordance with the terms of this
Agreement will automatically constitute his resignation as a director of the
Company and of the Parent and from such offices held by him in any Group Company
without claim for compensation and that he shall at the Company’s request take
any action that the Company deems appropriate to document his resignation from
such offices; and

 

26.1.2      on the termination of this Agreement he shall immediately deliver to
the Company all credit cards, motor-cars, fuel card, keys, computer media and
other property, in whatever form, of or relating to the business of any  Group
Company which may be in his possession or under his power or control.

 

26.2         If the Executive fails to comply with clause 26.1.1 above the
Company is hereby irrevocably authorised to appoint some person in his name and
on his behalf to sign and complete any documents or do any thing necessary to
give effect to this clause.

 

26.3         The Executive shall not without the consent of the Company at any
time after the termination of this Agreement represent himself still to be
connected with any Group Company.

 

27            RECONSTRUCTION OR AMALGAMATION

 

If the employment of the Executive under this Agreement is terminated by reason
of the liquidation of the Company for the purpose of reconstruction or
amalgamation and the Executive is offered employment with any concern or
undertaking resulting from the reconstruction or amalgamation on terms and
conditions not less favourable than the terms of this Agreement then the
Executive shall have no claim against any Group Company in respect of the
termination of his employment under this Agreement.

 

28            RESTRICTIONS AFTER EMPLOYMENT

 

28.1         Definitions

 

In this clause the following words shall have the following meanings:

 

“Area”

 

the area constituting the market of any Relevant Group Company for the Services 
and  the Products in the period of 12 months prior to the Termination Date and
with which area the Executive was materially concerned at any time during the
said period of 12 months;

 

“Customer”

 

any Person to whom any Relevant Group Company supplied the Services and the
Products for business use during the 12 months preceding the Termination Date
and

 

15

--------------------------------------------------------------------------------


 

with whom at any time during such period the Executive was materially concerned
or had personal contact in the course of his employment;

 

“Key Employee”

 

any person who immediately prior to the Termination Date was an employee or
consultant of any Relevant Group Company occupying a senior or managerial
position who was likely to be:

 

(i)               in possession of confidential information belonging to any
Relevant Group Company; or

 

(ii)              able to influence the customer relationships or trade
connections of any Relevant Group Company

 

with whom the Executive worked closely at any time during the period of 12
months prior to the Termination Date;

 

“Person”

 

 includes any company, firm, organisation or other entity;

 

“Products”

 

products which are competitive with those supplied by any Relevant Group Company
in the 12 months prior to the Termination Date and with the supply of which the
Executive was materially concerned at any time during the said 12 month period;

 

“Prospective Customer”

 

any Person with whom any Relevant Group Company had negotiations or discussions
regarding the possible supply of the Services and the Products for business use
during the 12 months immediately preceding the Termination Date and with whom at
any time during such period the Executive was materially concerned or had
personal contact in the course of his employment;

 

“Relevant Group Company” means;

 

any Group Company (and, if applicable, its predecessors in business) for which
the Executive performed services or in which he held office at any time during
the 12 months prior to the Termination Date;

 

16

--------------------------------------------------------------------------------


 

“Services”

 

services which are competitive with those supplied by any Relevant Group Company
in the 12 months prior to the Termination Date and with the supply of which the
Executive was materially concerned at any time during the said 12 month period;

 

“Supplier”

 

any Person who was a supplier of services or goods to any Relevant Group Company
in connection with business use for the operation of the business (as opposed to
the administrative support of such operation) in the 12 months prior to the
Termination Date and with which the Executive was materially concerned or had
personal contact at any time during the said 12 month period; and

 

“Termination Date”

 

the date on which the employment terminates.

 

28.2         The Executive covenants to the Company (for itself and as trustee
for each Group Company) that:

 

28.2.1      Non-competition

 

the Executive shall not for a period of 12 months from the Termination Date in
the Area and in competition with the Relevant Group Company directly or
indirectly be engaged, interested or concerned:

 

(a)           in any business which provides the Products and the Services; and

 

(b)           with the supply of the Products and the Services to any Customer
or Prospective Customer.

 

For this purpose, the Executive is concerned in a business if:

 

(i)            he carries it on as principal or agent; or

 

(ii)           he is a partner, director, employee, secondee, consultant or
agent in, of or to any Person who carries on the business; or

 

(iii)          subject to clause 16 above, he has any direct or indirect
financial interest (as shareholder or otherwise) in any Person who carries on
the business.

 

28.2.2      Non-solicitation

 

the Executive shall not for a period of 12 months from the Termination Date and
in competition with any Relevant Group Company directly or indirectly:

 

(a)           canvass or solicit business from, approach or endeavour to entice
away any Customer or Prospective Customer in respect of the supply of the
Products and the Services;

 

17

--------------------------------------------------------------------------------


 

(b)           seek to do business or deal with any Customer or Prospective
Customer in the Area in respect of the supply of the Products and the Services;

 

(c)           canvass or solicit business from, make an approach to or endeavour
to entice away any Supplier of the Relevant Group Company;

 

(d)           accept employment with or act as consultant for any Customer or
Prospective Customer.

 

28.2.3      Non-poaching

 

the Executive shall not for a period of 12 months after the Termination Date
solicit the employment or engagement of any Key Employee in a business which is
in competition with any Relevant Group Company (whether or not such person would
breach their contract of employment or engagement by reason of their leaving the
service of the business in which they work).

 

28.3         The restrictions in this clause are considered by the parties to be
reasonable and the validity of each sub-clause shall not be affected if any of
the others is invalid.  If any of the restrictions are void but would be valid
if some part of the restriction were deleted, the restriction in question shall
apply with such modification as may be necessary to make it valid.

 

28.4         The Executive acknowledges that the provisions of this clause are
no more extensive than is reasonable to protect the Relevant Group Company.

 

28.5         If the Executive is suspended from work under the provisions of
clause 25.1 or sent on Garden Leave under clause 25.2, the Company may, at its
sole discretion, agree that the period of time during which the non-competition
restrictions contained inclause 28.2.1are enforceable, starts to run from the
date of the suspension or date when the Executive was sent on Garden Leave, and
not from the Termination Date.

 

28.6         The Executive acknowledges that each and every restriction
contained within this clause is intended by the parties to apply after the
Termination Date whether termination is lawful or otherwise.  The restrictions,
which are acknowledged to be ancillary in nature, will apply even where the
termination results from a breach of a provision within this Agreement.

 

28.7         The Executive will (at the request and cost of the Company) enter
into a direct agreement with any Group Company under which he will accept
restrictions corresponding to the restrictions contained in this clause (or such
as will be appropriate in the circumstances) in relation to such Group Company.

 

29            SEVERABILITY

 

If any of the provisions of this Agreement become invalid or unenforceable for
any reason by virtue of applicable law the remaining provisions shall continue
in full force and effect and the Company and the Executive hereby undertake to
use all reasonable endeavours to replace any legally invalid or unenforceable
provision

 

18

--------------------------------------------------------------------------------


 

with a provision which will promise to the parties (as far as practicable) the
same commercial results as were intended or contemplated by the original
provision.

 

30            THIRD PARTIES

 

30.1         any Group Company shall have the right to enforce the provisions of
this Agreement pursuant to the Contracts (Rights of Third Parties) Act 1999.

 

30.2         save as provided in clause 30.1 above, a person who is not a party
to this Agreement shall have no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce any provision of this Agreement.

 

31            NOTICES

 

31.1         Any notice required or permitted to be given under this Agreement
shall be given in writing delivered personally or sent by first class post
pre-paid recorded delivery (air mail if overseas) or overnight courier or by
facsimile to the party due to receive such notice, in the case of the Company,
to: Virgin Media Limited, Bartley Wood Business Park, Hook, Hampshire, RG27 9UP
and marked for the attention of the Managing Director, Human Resources with a
copy to: Virgin Media Inc., General Counsel, at the same address and, in the
case of the Executive, such address as he may have notified to the Company in
accordance with this clause or such address as may be included in the Group’s
payroll system.

 

31.2         Any notice delivered personally or by overnight courier shall be
deemed to be received when delivered to the address provided in this Agreement
and any notice sent by pre-paid recorded delivery post shall be deemed (in the
absence of evidence of earlier receipt) to be received 2 days after posting and
in proving the time of despatch it shall be sufficient to show that the envelope
containing such notice was properly addressed, stamped and posted.  A notice
sent by facsimile shall be deemed to have been received on receipt by the sender
of confirmation in the transmission report that the facsimile had been sent.

 

32            STATUTORY INFORMATION

 

Schedule 1 to this Agreement sets out information required to be given to the
Executive by the Employment Rights Act 1996.

 

33            MISCELLANEOUS

 

33.1         This Agreement is governed by and shall be construed in accordance
with the laws of England and Wales.

 

33.2         The parties to this Agreement submit to the exclusive jurisdiction
of the English courts.

 

33.3         This Agreement contains the entire understanding between the
parties and supersedes all previous agreements and arrangements (if any)
relating to the employment of the Executive by the Company (which shall be
deemed to have been terminated by mutual consent).

 

19

--------------------------------------------------------------------------------


 

33.4         This Agreement may be executed by counterparts, which together
shall constitute one agreement.  Either party may enter into this Agreement, by
executing a counterpart and this Agreement shall not take effect until it has
been executed by both parties.  Delivery of an executed counterpart of a
signature page by facsimile shall take effect as delivery of an executed
counterpart of this Agreement provided that the relevant party shall give the
other the original of such page as soon as reasonably practicable thereafter.

 

34            CHANGES TO TERMS AND CONDITIONS

 

The Company reserves the right to amend the Executive’s terms set out within
this Agreement and policies from time to time.  The Executive will be given not
less than four weeks notice of any such change.  The Executive will be deemed to
have accepted these changes should the Company have received no objection before
the end of the four week period.

 

20

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Statement of Particulars Pursuant to the Employment Rights Act 1996

 

1              The Executive’s period of continuous employment commenced on 26
September 2005.  A period of employment with a previous employer does not count
as part of the Executive’s continuous employment with the Company.

 

2              The Executive will be contracted into the Second State Pension
unless the Executive opts to contract out.

 

3              The Company’s policies and procedures on disciplinary and
grievance matters are available on the Group intranet site and/or from HR
(insofar as they are not varied by this Agreement).  The policies constitute
Company guidelines and do not form any part of the Service Agreement.  Any
grievance which the Executive wishes to exercise should be raised in writing
with the General Counsel unless the grievance involves the General Counsel in
which case the grievance should be raised in writing in the first instance with
the Managing Director, Human Resources.  Any disciplinary action taken by the
Company will be dealt with by the General Counsel or such other person as may be
directed by the Managing Director, Human Resources.  The Company reserves the
right to substitute persons at a senior level within the Company to conduct any
aspect of the disciplinary or grievance procedure should it be appropriate.  If
the Executive is dissatisfied with any disciplinary decision or any decision to
dismiss him (he) can within five (5) working days of that decision appeal to the
Company (unless the Executive is notified in any separate communication of the
person to whom he may appeal) whose decision shall be final and binding.

 

4              The Executive may be required to work overseas for periods when
reasonably required.  In such circumstances, the terms of the International
Assignment Policy will apply which is available from the company upon request.

 

5              The Company is not a party to any collective agreement which
affects the Executive’s employment.

 

21

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Certificate of Compliance

 

I have read and understand the Code of Conduct and Code of Ethics and have
complied and will continue to comply with it (together with any other Codes or
policies that may apply to my role from time to time).  I have not acted in any
way contrary to the best interests of the Company.  Any exceptions to the Code
of Conduct or Code of Ethics (and any other policies) and disclosures required
by the Code and such policies are set forth below:

 

I will promptly report the details of any future non-compliance with the
above-mentioned Codes (and any associated policies) to my immediate manager so
that its extent and significance can be considered.

 

 

Dated:

 

 

 

 

 

Signed:

 

 

 

 

 

 

 

 

Please print name

 

22

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Stock Option Awards

 

·      The Executive will be granted 500,000 options (“Tranche 1 Options”) at an
exercise price equal to the mid-market value of Virgin Media Inc.’s stock on
May 7, 2008 (“Grant Date”), subject to a five-year vesting. The Tranche 1
Options will vest 20% on each anniversary of the Grant Date, the first vesting
being one year after the Grant Date. 100% of the unvested Tranche 1 Options will
accelerate upon an Acceleration Event.

 

·      The Executive will be granted 300,000 options (“Tranche 2 Options”) at an
exercise price equal to the mid-market value of Virgin Media Inc.’s stock on the
Grant Date, subject to the following performance condition for vesting:  during
the Executive’s employment the closing price per share of the Company’s common
stock equals or exceeds $20.42 (“Threshold Amount”) for ten consecutive trading
days.  If the closing stock price per share does not achieve the Threshold
Amount for ten consecutive trading days within five years of the Grant Date, the
options will lapse.   Upon the occurrence of an Acceleration Event before the
Tranche 2 Options vest: if the stock price per share paid in the transaction is
less than the Threshold Amount, the options will lapse; and if the stock price
per share paid in the transaction is equal to or above the Threshold Amount, the
options will accelerate The Threshold Amount will be adjusted to take into
account any stock splits or similar events.

 

·      The Tranche 1 Options and Tranche 2 Options will be governed by the
Virgin Media Inc.’s 2006 Stock Incentive Plan, the individual stock option
notices, and the Virgin Media’s Insider Trading Policy as amended from time to
time.

 

23

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Certain Definitions

 

1.             A “Change in Control” shall be deemed to occur if the event set
forth in any one of the following paragraphs shall have occurred:

 

(I)            ANY PERSON IS OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY (NOT INCLUDING IN THE SECURITIES
BENEFICIALLY OWNED BY SUCH PERSON ANY SECURITIES ACQUIRED DIRECTLY FROM THE
COMPANY) REPRESENTING 30% OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S
THEN OUTSTANDING SECURITIES, EXCLUDING ANY PERSON WHO BECOMES SUCH A BENEFICIAL
OWNER IN CONNECTION WITH A TRANSACTION DESCRIBED IN CLAUSE (A) OF PARAGRAPH
(III) BELOW; OR

 

(II)           THE FOLLOWING INDIVIDUALS CEASE FOR ANY REASON TO CONSTITUTE A
MAJORITY OF THE NUMBER OF DIRECTORS THEN SERVING: INDIVIDUALS WHO, ON THE DATE
HEREOF, CONSTITUTE THE BOARD OF DIRECTORS OF THE COMPANY (“BOARD”) AND ANY NEW
DIRECTOR (OTHER THAN A DIRECTOR WHOSE INITIAL ASSUMPTION OF OFFICE IS IN
CONNECTION WITH AN ACTUAL OR THREATENED ELECTION CONTEST, INCLUDING, WITHOUT
LIMITATION, A CONSENT SOLICITATION, RELATING TO THE ELECTION OF DIRECTORS OF THE
COMPANY) WHOSE APPOINTMENT OR ELECTION BY THE BOARD OR NOMINATION FOR ELECTION
BY THE COMPANY’S STOCKHOLDERS WAS APPROVED OR RECOMMENDED BY A VOTE OF AT LEAST
A MAJORITY OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS ON
THE DATE HEREOF OR WHOSE APPOINTMENT, ELECTION OR NOMINATION FOR ELECTION WAS
PREVIOUSLY SO APPROVED OR RECOMMENDED; OR

 

(III)          THERE IS CONSUMMATED A MERGER OR CONSOLIDATION OF THE COMPANY OR
ANY DIRECT OR INDIRECT SUBSIDIARY OF THE COMPANY WITH ANY OTHER CORPORATION,
OTHER THAN (A) A MERGER OR CONSOLIDATION WHICH WOULD RESULT IN THE VOTING
SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR TO SUCH MERGER OR
CONSOLIDATION CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY
BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING ENTITY OR ANY PARENT
THEREOF) AT LEAST 50% OF THE COMBINED VOTING POWER OF THE SECURITIES OF THE
COMPANY OR SUCH SURVIVING ENTITY OR ANY PARENT THEREOF OUTSTANDING IMMEDIATELY
AFTER SUCH MERGER OR CONSOLIDATION, OR (B) A MERGER OR CONSOLIDATION EFFECTED TO
IMPLEMENT A RECAPITALIZATION OF THE COMPANY (OR SIMILAR TRANSACTION) IN WHICH NO
PERSON IS OR BECOMES THE BENEFICIAL OWNER, DIRECTORY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY (NOT INCLUDING IN THE SECURITIES BENEFICIALLY OWNED BY
SUCH PERSON ANY SECURITIES ACQUIRED DIRECTLY FROM THE COMPANY) REPRESENTING 30%
OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING
SECURITIES; OR

 

(IV)          THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY OR THERE IS CONSUMMATED AN AGREEMENT
FOR THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS, OTHER THAN A SALE OR DISPOSITION BY THE COMPANY OF ALL
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS TO AN ENTITY, AT LEAST 50% OF THE
COMBINED VOTING POWER OF THE VOTING SECURITIES OF WHICH ARE OWNED BY THE
STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH SALE.

 

24

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

2.             “Termination Without Cause” means a termination of the
Executive’s employment during the employment term other than for Cause. 
Notwithstanding anything to the contrary in this Agreement, the Company may
assign the Executive’s employment to Virgin Media Inc. (or its successor) or
another Group Company reasonably comparable or superior to the Company within
the overall corporate structure and such assignment will not constitute
termination of employment hereunder and the Executive agrees to execute any and
all documents necessary or reasonable to accomplish the foregoing.

 

For purposes of this Schedule 4:

 

“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Securities Exchange Act of 1934.

 

“Cause” means all of the events described in clause 24.2 of the Agreement.

 

“Person” shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act of 1934, as modified and used in Sections 13(d) and 14(d) thereof,
except that such terms shall not include (i) the Company or any of its
Affiliates, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company.

 

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, except that a Person shall not be deemed to be
the Beneficial Owner of any securities which are properly filed on a Form 13-G.

 

25

--------------------------------------------------------------------------------


 

IN WITNESS whereof this Agreement has been executed as a deed and delivered on
the date first above written.

 

Executed as a Deed by Virgin Media Limited
acting by a director and company secretary:

 

 

 

 

 

 

/s/ Robert Gale

Director

 

 

 

 

 

 

 

/s/ Gillian James

Secretary

 

 

Signed as a Deed by Neil Berkett in the presence of:

/s/ Neil A. Berkett

 

 

 

 

Witness signature:

/s/Caroline Withers

 

 

Name:

Caroline Withers

 

 

Address:

c/o 160 Great Portland Street, London, W1W 5QA

 

 

Occupation:

Solicitor

 

26

--------------------------------------------------------------------------------